Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The earliest effective filing date is  Sep. 28 2018.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring unit”, “an extractor”, “identifier”, and estimator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon (US 2019/0279004 A1) in view of Zhang (CN 107590470 A).
As to claim 1, Kwon discloses that a lane-line recognizing apparatus (abstract) comprising:
an acquiring unit (camera) configured to acquire a traveling environment information on a traveling environment in front of an own vehicle ([0018]-[0021] detecting proximity);
an extractor configured to extract feature quantities of lane-line components of lane lines from each of frame images on a basis of the traveling environment information acquired by the acquiring unit ([0040]-[0042]), the lane lines respectively defining a right side and a left side of a traveling lane on which the own 
an identifier (Fig. 2, 207, Fig. 4A 401) configured to identify the lane lines on the basis of the feature quantities extracted by the extractor ([0040]-[0042], the identifier comprising:
a storage(Fig. 8)configured to store the feature quantities extracted by the extractor ([0083]); and
an estimator (Fig. 2, 213) configured to, when the feature quantities are extracted again after a transition from a condition where the lane lines are identifiable to a condition where the lane lines are unidentifiable, estimate, on a basis of the feature quantities stored in the storage, the lane lines after the  transition 
Even if, arguendo, Kwon does not mention left side or right side of lane, which is well known in the art. 
	Zhang, in an analogous environment, further discloses that the lane lines respectively defining a right side and a left side of a traveling lane on which the own vehicle is traveling, the frame images being directed to a predetermined search region extending from a region in front of the own vehicle to a region far from the own vehicle (note that Fig. 3, 301, “in the searching process, in the intersection region, the current row of the feature point relative to the current row from the top row (closer to a next row) of the characteristic point along the slope direction of the straight left and right search to obtain. in the right search process, most right end points can be searched in the left lane line as the characteristic point of the left lane line, searching the most left end of the right lane line as the right lane line point, 
	Zhang utilizes search left lane and right lane to easily determine the lane extension. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known scheme of Zhang  with the well-known technique in image processing of Kwon because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.


acquire a traveling environment information on a traveling environment in front of an own vehicle (Fig. 1, [0018]-[0022], note detectors for proximity of the vehicle) ; and rest of limitations are addressed in the rejection of claim 1.
Allowable Subject Matter
Claim 3  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (allowable limitations are “a difference between the feature quantities stored in the storage and the feature quantities extracted again falls within a predetermined 5 range, the estimator is configured to estimate, on a basis of the feature quantities extracted again, the lane lines after the transition to the condition where the lane lines are unidentifiabl



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JINGGE WU/Primary Examiner, Art Unit 2663